DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-20 are hereby withdrawn are being directed towards a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 120 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 61662702, 61800527, 13924505, 14062707, 15095883, 15157444, 15609334 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the prior-filed applications contain any mention of the claim 1 “test tool having a notch”. The claimed invention generally relates to figures 21-23 and none of these figures are present in the prior-filed applications. As such, the instant invention is not entitled to the filing date of any of the prior-filed applications and is instead given the effective filing date of June 29, 2018, of which corresponds to the filing date of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 10, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or merely examples. Because registration tools rely on precise and known positional relationships, during examination, the claim limitations are treated as structural requirements when the groove and notch are engaged, i.e. claim 4 –the notch matches a bottom floor of the groove—and claim 10 –the notch matches a center of the groove--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 10449005 to Christian in view of US 20160220320 to Crawford (published August 6, 2016 and qualifies as prior art under USC 102(a)(1)).
Regarding Claim 1, Christian teaches a surgical system (Fig. 3), comprising:
a camera (camera 4a, Fig. 3);
a test tool having a notch (adapter 1f, fig. 4a, 4b, 4c; fig. 4b illustrates the notch as annotated below); and
an instrument under test (surgical instrument 3, fig. 4c) having a groove (groove is illustrated in fig. 4c, as annotated below),
wherein the camera is configured to track the test tool (using markers 2b, fig. 3) and the instrument under test (using markers 3b, as in fig. 3. Col. 7, lines 17-31), and
wherein the groove of the instrument is configured to engage the notch of the test tool in order to check accuracy of tracking the instrument under test by the camera (as shown in annotated figs. 4b, 4c below; col. 7, lines 32-60).

    PNG
    media_image1.png
    316
    500
    media_image1.png
    Greyscale

Christian does not teach wherein the instrument under test is held by a robot arm. Instead, Christian’s instrument is handheld, e.g. by a surgeon.
Crawford teaches a surgical robot system (Fig. 2-3), comprising:
a camera (camera 326, Fig. 3);
a robot having a robot base (casters 314, cabinet 316, drawer 318, fig. 3), a robot arm coupled to the robot base (robot arm 306, 308, fig. 3), and an end-effector coupled to the robot arm (end-effector 310, fig. 3; guide tube 114, fig. 2); and
an instrument under test (the guide tube end effector 114 holds a surgical instrument, par. 0042),
wherein the camera is configured to track the robot and the instrument under test (using optical markers 118 positioned on the end effector, base, and the surgical instrument, as in Fig. 1D, par. 0043-0044).
One of ordinary skill before the effective filing date of the claimed invention would have found it obvious to provide the robotic arm of Crawford to hold the instrument under test  of Christian in order to maintain the use of the adapter and grooved surgical instrument of Christian for initial registration of the tracked surgical instrument in the camera frame of reference with high precision, thereby taking into account the precise size and shape of the surgical instrument (Christian, col. 1, lines 43-54, col. 2, lines 45-47, the notch-groove relationship has the particular advantage of providing a fixed positional relationship between the adapter/test tool and surgical instrument) and also obtain the benefits of robotic guided surgery as in Crawford, which include less surgical error and smoother control. Further, courts have ruled that automating a manual activity is obvious, analogous to automating the manual surgery of Christian with the robot of Crawford (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Regarding Claim 2, Christian further teaches the notch is disposed next to navigation markers of the test tool (2b navigation markers are next to the notch in adapter 1, fig. 3).
Regarding Claim 3, Christian further teaches wherein the notch is configured [when engaged] to at least partially wrap around the groove (as in Fig. 4c, the notch as shown in Fig. 4b is press-fit around the groove, thereby wrapping it on three sides).
Regarding Claim 4, Christian further teaches wherein a thickness of the notch may match a bottom floor of the groove (the notch and groove are the same shape and interlock together, so the thickness of the notch implicitly matches the bottom floor of the groove, fig. 4b, 4c).
Regarding Claim 8, Crawford teaches wherein the end-effector is configured to receive the instrument under test (as in fig. 2, the end-effector holds the surgical instrument; the guide tube end effector 114 holds a surgical instrument, par. 0042).
Regarding Claim 10, Christian further teaches wherein a vertex of the notch matches a center of the groove (as shown in Fig. 4c, the top part of adapter 1f aligns with the approximate center of the groove, therefore the vertex (corner) of the notch implicitly aligns with the center of the groove).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 10449005 to Christian in view of US 20160220320 to Crawford (published August 6, 2016 and qualifies as prior art under USC 102(a)(1)), as applied to claim 1 above, in further view of US 20180140223 to Kheradpir.
Regarding Claim 5, Christian in view of Crawford does not teach wherein the test tool further comprises a divot for receiving a tip of a second instrument under test to check accuracy of tracking the second instrument under test by the camera.
Kheradpir teaches a calibration block 600 which is analogous to the adapter of Christian (i.e. the claimed test tool) for precisely registering tracked surgical tools in a frame of reference with a camera (as in Fig. 2 of Kheradpir). Kheradpir further teaches wherein the test tool has an insertion region much like that of Christian (as shown in Fig. 6 with surgical instrument inserted) and an additional divot for receiving a tip of a second instrument under test to check accuracy of tracking the second instrument under test by the camera (divot 632, Fig. 7, par. 0073).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the additional divot on the test tool as taught by Kheradpir in the test tool of Christian in order to allow a tool under test to move relative to the divot and provide an increased level of registration analysis as in Kheradpir (par. 0073).
Regarding Claim 9, the same reasons for obviousness as in Claim 5 above are used. In the proposed modification of adding Kheradpir’s divot 632 to the top of the adapter 1 of Christian, the notch would be disposed 90 degrees to a side of the divot. 












Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 10449005 to Christian in view of US 20160220320 to Crawford (published August 6, 2016 and qualifies as prior art under USC 102(a)(1)), as applied to claim 1 above, in further view of US 20170027606 to Cappelleri.
Regarding Claims 6-7, Crawford does not teach wherein the instrument under test is a rongeur or curette. Crawford appears to teach a bone drill as the instrument (608, Fig. 8A). Christian teaches a bone chisel as the instrument under test (3, fig. 4c).
Cappelleri teaches surgical system wherein the surgeon chooses the desired surgical instrument for the procedure, including a rongeur, curette, drill, or any other device (par. 0029) and the instruments are intended to be used in robotic surgery (par. 0006, fig. 2, actuator unit/robot 16).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rongeur or a curette with the adapter of Christian in order to precisely register the appropriate surgical tool for the procedure being performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070173790 to Moctezuma de la Barrera (Fig. 18) teaches calibration procedure with a test tool, US10825177 to Isaacs teaches a groove-in-notch registration tool (Fig. 50), US 7702477 to Tuemmler teaches a calibration tool (Fig. 4), US 2008/0154262 to Brundobler (Fig. 7G) teaches interlocking pieces in a groove-and-notch fashion, US 7043961 to Pandey teaches a calibration test tool (Fig. 5), US 10792109 to Bonny teaches a calibration test tool (Fig. 3), US 7412777 to Pelletier teaches a calibration test tool with notch (Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/           Primary Examiner, Art Unit 3799